 1                                 UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   UNITED STATES OF AMERICA,                                  Case No. 2:09-MJ-00012-EJY
 5                 Plaintiff,
                                                        ORDER ON MOTION FOR THE COURT
 6          v.                                                  TO INTERVENE
 7   SHAUN RONALD ROSIERE,
 8                 Defendant.
 9

10          The Court has received and reviewed a “Notice/Motion for the court to intervein [sic] in
11   correction of the cases(s)” apparently filed by John H. Feiner, who was allowed to appear on behalf
12   of Defendant Shaun Rosier on January 16, 2009, despite having failed to file his pro hac vice
13   application with the Court.
14          Mr. Feiner’s Notice/Motion does not include points and authorities as required by Local Rule
15   (“LR”) 47-1, which constitutes agreement to denying the Notice/Motion. LR 47-3. The Court also
16   finds that Mr. Feiner’s one page Notice/Motion does not provide the Court with sufficient
17   information to discern what he is requesting. Therefore,
18          IT IS HEREBY ORDERED that the “Notice/Motion for the court to intervein [sic] in
19   correction of the case(s)” is DENIED without prejudice.
20          DATED THIS 19th day of August, 2019.
21

22

23
                                                 ELAYNA J. YOUCHAH
24                                               UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                    1
